DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The claim 20 recites receiving a graphical representation from, the graphical representation defining a continuous trace in at least a first dimension and a second dimension; generating a first sequence of motion indicators corresponding to the first dimension, and a second sequence of motion indicators corresponding to the second dimension, each motion indicator containing a displacement in the corresponding dimension; and storing the first and second sequences of motion indicators in.
The limitation of receiving a graphical representation from, the graphical representation defining a continuous trace in at least a first dimension and a second dimension, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in organizing information and manipulating information through mathematical correlations but for the recitation of generic computer components. That is, other than reciting “at a controller” from “an input device”, nothing in the claim element precludes the step from practically being performed in the organizing information and manipulating information through mathematical correlations. For example, but for the “at a controller” from “an input device” language, the “receiving” in the context of this claim encompasses receiving or obtaining a graphical representation, defining a continuous trace (i.e., a line) in at least first and second dimensions, for example, organizing information and manipulating information through mathematical correlations.
Similarly, the limitation of generating a first sequence of motion indicators corresponding to the first dimension, and a second sequence of motion indicators corresponding to the second dimension, each motion indicator containing a displacement in the corresponding dimension, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in organizing information and manipulating information through mathematical correlations, but for the recitation of generic computer components. That is, other than reciting “at a controller” from “an input device”, nothing in the claim element precludes the step from practically being performed in the organizing information and manipulating information through mathematical correlations. For example, but for the “at a controller” from “an input device” language, the “generating” in the context of this claim encompasses generating first and second sequences of motions indicators corresponding to the first and second dimensions, each motion indicator containing a displacement in the corresponding dimension, for example, organizing information and manipulating information through mathematical correlations.
storing the first and second sequences of motion indicators, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in organizing information and manipulating information through mathematical correlations but for the recitation of generic computer components. That is, other than reciting “in a memory”, nothing in the claim element precludes the step from practically being performed in the organizing information and manipulating information through mathematical correlations. For example, but for the “in a memory” language, the “storing” in the context of this claim encompasses storing the sequences of motion indicators, for example, organizing information and manipulating information through mathematical correlations. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the organizing information and manipulating information through mathematical correlations but for the recitation of generic computer components, then it falls within the “Mathematical Relationships” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim 20 only recites additional elements – at a controller from an input device to perform both the receiving and generating steps and storing the indicators in a memory. The controller, input device and a memory in the steps are recited at a high-level of generality (i.e., as a generic controller, a generic input device and a generic memory performing generic computer functions of receiving, generating and storing motion indicators) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, those additional elements do not 
The claim (i.e., claim 20) does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a controller, an input device and a memory to perform the receiving, generating and storing steps amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer components cannot provide an inventive concept. The claim is not patent eligible.

The claim 21 recites prior to generating the first and second sequences of motion indicators, generating an updated graphical representation by selecting a subset of samples from the graphical representation; and rendering the updated graphical representation.
The limitation of prior to generating the first and second sequences of motion indicators, generating an updated graphical representation by selecting a subset of samples from the graphical representation; and rendering the updated graphical representation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in organizing information and manipulating information through mathematical correlations but for the recitation of generic computer components. That is, other than reciting “on a display”, nothing in the prior to generating the first and second sequences of motion indicators, generating an updated graphical representation by selecting a subset of samples from the graphical representation; and rendering the updated graphical representation, for example, organizing information and manipulating information through mathematical correlations.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the organizing information and manipulating information through mathematical correlations but for the recitation of generic computer components, then it falls within the “Mathematical Relationships” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim 21 only recites additional element – on a display to perform the step of “rendering the updated graphical representation on a display”. The display in the step is recited at a high-level of generality (i.e., as a generic display performing generic computer functions of rendering the updated graphical representation) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional element(s) does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim 21 is directed to an abstract idea.
21) does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a display to render the updated graphical representation and the generating steps amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer components cannot provide an inventive concept. The claim is not patent eligible.

The claims 22-23 recite wherein each motion indicator further contains an interruption marker indicating whether the corresponding motion segment is terminated by a pause; and wherein the displacements contained in the motion indicators are relative to one another.
The limitation of wherein each motion indicator further contains an interruption marker indicating whether the corresponding motion segment is terminated by a pause, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in organizing information and manipulating information through mathematical correlations but for the recitation of generic computer components. That is, other than reciting “at a controller” from “an input device”, nothing in the claim element precludes the step from practically being performed in the organizing information and manipulating information through mathematical correlations. For example, but for the “at a controller” from “an input device” language, the wherein each motion indicator further contains an interruption marker indicating whether the pause in the context of this claim encompasses that each motion indicator further contains an interruption marker indicating whether the corresponding motion segment is terminated by a pause, for example, organizing information and manipulating information through mathematical correlations.
Similarly, the limitation of wherein the displacements contained in the motion indicators are relative to one another, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in organizing information and manipulating information through mathematical correlations, but for the recitation of generic computer components. That is, other than reciting “at a controller” from “an input device”, nothing in the claim element precludes the step from practically being performed in the organizing information and manipulating information through mathematical correlations. For example, but for the “at a controller” from “an input device” language, the displacements contained in the motion indicators are relative to one another in the context of this claim encompasses the displacements contained in the motion indicators are relative to one another, for example, organizing information and manipulating information through mathematical correlations.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the organizing information and manipulating information through mathematical correlations but for the recitation of generic computer components, then it falls within the “Mathematical Relationships” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim 22 and 23 (dependent on claim 20) only recites additional elements – at a controller from an input device to perform both the wherein each motion indicator further contains an interruption marker indicating whether the corresponding motion segment is terminated by a pause; and wherein the displacements contained in the motion indicators are relative to one another. The controller, input device and a memory in the steps are recited at a high-level of generality (i.e., as a generic controller, a generic input device and a generic memory performing generic computer functions of receiving, generating and storing motion indicators) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, those additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims 22-23 are directed to an abstract idea.
The claims (i.e., claims 22-23) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a controller, an input device and a memory to perform the wherein each motion indicator further contains an interruption marker indicating whether the corresponding motion segment is terminated by a pause; and wherein the displacements contained in the motion indicators are relative to one another steps amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic 

The claim 24 recites wherein selecting the subset of samples comprises: 36WO 2019/016764PCT/IB2018/055402 for each of a plurality of adjacent pairs of samples in the input data, determining whether the adjacent pairs of samples indicate a change in direction exceeding a threshold.
The limitation of selecting the subset of samples comprises: 36WO 2019/016764PCT/IB2018/055402 for each of a plurality of adjacent pairs of samples in the input data, determining whether the adjacent pairs of samples indicate a change in direction exceeding a threshold, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in organizing information and manipulating information through mathematical correlations but for the recitation of generic computer components. That is, other than reciting “on a display”, nothing in the claim element precludes the step from practically being performed in the organizing information and manipulating information through mathematical correlations. For example, but for the “on a display” language, the “selecting the subset of samples comprises: 36WO 2019/016764PCT/IB2018/055402 for each of a plurality of adjacent pairs of samples in the input data, determining whether the adjacent pairs of samples indicate a change in direction exceeding a threshold” in the context of this claim encompasses selecting the subset of samples comprises: 36WO 2019/016764PCT/IB2018/055402 for each of a plurality of adjacent pairs of samples in the input data, determining whether the adjacent pairs of samples indicate a change in direction exceeding a threshold, for example, organizing information and manipulating information through mathematical correlations.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the organizing information and manipulating information through mathematical correlations but for the recitation of generic computer components, then it falls within the “Mathematical Relationships” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim 24 (dependent on claims 20-21) only recites additional element – on a display, a controller, an input device and a memory to perform the step of selecting the subset of samples comprises: 36WO 2019/016764PCT/IB2018/055402 for each of a plurality of adjacent pairs of samples in the input data, determining whether the adjacent pairs of samples indicate a change in direction exceeding a threshold. The display, a controller, an input device and a memory in the step is recited at a high-level of generality (i.e., as a generic display performing generic computer functions of rendering the updated graphical representation, selecting and determining, as a generic controller, a generic input device and a generic memory performing generic computer functions of selecting and determining) such that it amounts no more than mere instructions to apply the exception using a generic computer component(s). Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim 24 is directed to an abstract idea.
The claim (i.e., claim 24) does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a display, a controller, an input device and a memory, to select the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Foras et al. (US 2012/0323521 A1) cited by applicant submitted IDS dated 01/16/2020.
As to claim 20, De Foras et al. (US 2012/0323521 A1) cited by applicant submitted IDS dated 01/16/2020 discloses a method of generating data representing a gesture (see the abstract), comprising: receiving a graphical representation at a controller (see par 58, microcontroller) from an input device (130), the graphical 

As to claim 23, De Foras et al. (US 2012/0323521 A1) cited by applicant submitted IDS dated 01/16/2020 discloses wherein the displacements contained in the motion indicators are relative to one another (see pars 58 and 60, displacements along its three axes and angular displacements).
  
Allowable Subject Matter
Claims 1-19 are allowable over the closest prior art of record, namely, De Foras et al. (US 2012/0323521 A1) cited by applicant submitted IDS dated 01/16/2020. However, claims 20-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (see above).

Claims 21, 22 and 24 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 20-24 (which include claims 21, 22 and 24) which are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (see above) is or would be overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claim 21, the closest prior art of record, namely, De Foras et al. (US 2012/0323521 A1) cited by applicant submitted IDS dated 01/16/2020, does not disclose, teach or suggest, prior to generating the first and second sequences of motion indicators, generating an updated graphical representation by selecting a subset of samples from the graphical representation; and rendering the updated graphical representation on a display, as recited in claim 21.

Claim 24 would be objected to because claim 24 is dependent on objected to claim 21 above.

Regarding dependent claim 22, the closest prior art of record, namely, De Foras et al. (US 2012/0323521 A1) cited by applicant submitted IDS dated 01/16/2020, does not disclose, teach or suggest, wherein each motion indicator further contains an interruption marker indicating whether the corresponding motion segment is terminated by a pause, as claimed in claim 22.


Regarding independent claim 1, the closest prior art of record, namely, De Foras et al. (US 2012/0323521 A1) cited by applicant submitted IDS dated 01/16/2020, discloses a method of gesture detection in a controller (see the abstract, recognizing the gestures, controlling, gestures to be recognized and a recognition of gestures, and classify gestures) comprising: storing, in a memory connected with the controller (see par 0015 classes of reference signals stored in storage module, gesture recognition criterion; obtaining, at the controller, motion sensor data (see abstract, sensors that measure signals, representative of inertial data about movements, par 0177 acceleration signals recorded during a gesture, and see figure 2 at 210 capture module); and presenting the detected gesture (see figure 1, “It’s a star!”, “It’s an “8”” and see par 0057). 
The closest prior art of record, namely, De Foras et al. (US 2012/0323521 A1) cited by applicant submitted IDS dated 01/16/2020, does not disclose, teach or suggest, storing inference model data defining inference model parameters for a plurality of gestures; extracting an inference feature from the motion sensor data; and selecting, based on the inference feature and the inference model data, a detected gesture from the plurality of gestures, as recited in independent claim 1. 

Claims 2-9 are allowable because they are dependent on allowable independent claim 1 above.

10, the closest prior art of record, namely, De Foras et al. (US 2012/0323521 A1) cited by applicant submitted IDS dated 01/16/2020, discloses a method of initializing gesture classification (see the abstract, recognizing the gestures, controlling, gestures to be recognized and a recognition of gestures, and classify gestures), comprising: obtaining initial motion data defining a gesture (see abstract, sensors that measure signals representative of inertial data about the movements and gestures to be recognized), the initial motion data having an initial first axial component and an initial second axial component (see par 0058 horizontal and vertical axis). 
The closest prior art of record, namely, De Foras et al. (US 2012/0323521 A1) cited by applicant submitted IDS dated 01/16/2020, does not disclose, teach or suggest, generating synthetic motion data by: generating an adjusted first axial component; generating an adjusted second axial component; and generating a plurality of combinations from the initial first and second axial components, and the adjusted first and second axial components; labelling each of the plurality of combinations with an identifier of the gesture; and providing the plurality of combinations to an inference model for determination of inference model parameters corresponding to the gesture, as claimed in independent claim 10. 

Claims 11-19 are allowable because they are dependent on allowable independent claim 10 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KUZMIN (US 2014/0267019 A1) teaches a method for continuous directional input may include using a processor and memory to track parameters of a continuous spatial trace of a parametric process, and detect positions along the continuous spatial trace that correspond to selectable directional input events and subdivide the continuous spatial trace into trace segments. The processor and memory may calculate directional characteristics in positions of the selectable directional input events at ends of each trace segment, determine input indexes corresponding to the directional characteristics of each trace segment, and convert a sequence of indexes into assigned input values (see abstract).

Gollakata et al. (US 2016/0054804 A1) teaches examples of systems, devices, and methods are described herein that may provide for gesture recognition. Wireless communication signals may be received from sources in an environment (e.g. cellular telephones, computers, etc.). Features of the wireless communication signals (e.g. Doppler shifts) may be extracted and utilized to identify gestures. The use of wireless communication signals may accordingly make possible gesture recognition in a whole-home environment that may identify gestures performed through walls or other obstacles (see abstract).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOV POPOVICI/Primary Examiner, Art Unit 2677